Citation Nr: 0639632	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-20 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than June 30, 2003 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1966 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

On a VA Form 21-4138, received on October 26, 2005, the 
veteran stated that he wished to reopen his claim to 
establish aid and attendance for a spouse.  Therefore, this 
issue is being referred to the RO for appropriate action.


FINDING OF FACT

On October 26, 2005, prior to the promulgation of a decision 
in the appeal, the VA received notification from the 
appellant that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (a), 
(b) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2006). Withdrawal may be made by the appellant or 
by his or his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204 (a).

In October 2005, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, withdrawing his appeal.  
Therefore, as the veteran has withdrawn his appeal prior to 
the Board issuing a decision on the merits of his claim, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


